1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN CARR,                      )                Case No.: 1:21-cv-1021 JLT
                                      )
12            Plaintiff,              )                ORDER STAYING THE ACTION AND
                                      )                VACATING THE SCHEDULING ORDER DATED
13       v.                           )                JUNE 28, 2021
                                      )
14   COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          Plaintiff seeks judicial review of the administrative decision denying his application for Social

18   Security benefits. (See Doc. 1.) Pursuant to General Order No. 615, all actions seeking such review

19   are stayed due to limitations caused by the COVID-19 pandemic and the Commissioner’s inability to

20   prepare a certified administrative record. Accordingly, the Court ORDERS:

21          1.     This action is STAYED pending further order of the Court; and

22          2.     The Scheduling Order dated June 28, 2021 (Doc. 5) is VACATED.

23
24   IT IS SO ORDERED.

25      Dated:    July 6, 2021                              _ /s/ Jennifer L. Thurston
26                                                CHIEF UNITED STATES MAGISTRATE JUDGE

27
28

                                                        1
